Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 11/01/2021 in which claims 1-42 and 50-51 were cancelled, claims 57-59 were added has been entered of record. Currently, claims 43-49 and 52-59 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 43-47 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gruning Von Schwerin (U.S. Patent Publication 2006/0139989).

Claim 43. A memory system comprising: a plurality of memory cells individually configured to have a plurality of different memory states (plurality of Cells, Gruning Fig 2), wherein the memory cells individually comprise a memory element between a first electrode (CC of left transistor of top left memory cell Fig 2) and a second electrode (CC 

Claim 44. The memory system of claim 43 wherein the access circuitry comprises a plurality of first switching devices (Ts on left Fig 2) coupled between respective ones of the bitlines (BLs) and the first electrodes (CC of left transistor of top left memory cell Fig 2) and a plurality of second switching devices (Ts on right Fig 2) coupled between respective ones of the bitlines and the second electrodes (CC of righ transistor of top left memory cell Fig 2).

Claim 45. The memory system of claim 43 wherein one of the bitlines (top BL) provides a program signal to a respective one of the memory cells (left cell) to change the memory state of the one memory cell (left cell) while the bitlines which are immediately adjacent to the one bitline are coupled with the first electrodes (as seen in Fig 2).



Claim 47. The memory system of claim 43 further comprising driver circuitry (circuitry coupled to BL) configured to generate and apply a plurality of different program signals to one of the bitlines (top BL) to change the programming of one of the memory cells (left cell) which is coupled with the one bitline (top BL) from a first memory state to a second memory state (from a logic 0 to a logic 1).

Claim 57. The memory system of claim 43 wherein the first electrodes of the memory cells are permanently electrically coupled with one another (the first electrodes of the memory cells are permanently electrically coupled with one another through the access transistors. Examiner notes electrically coupled is broader than directly connected).

Claim 58. The memory system of claim 43 wherein the memory cells are individually configured to (configured to is functional language) have a plurality of different electrical resistances corresponding to the different memory states of the individual memory cell (the memory cells are individually configured to have high and low electrical resistances corresponding to logic 1s and 0s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 48, 49 and 52-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gruning Von Schwerin (U.S. Patent Publication 2006/0139989), in view of Roehr (U.S. Patent Publication 2007/0058417).

Claim 48. Gruning discloses the memory system of claim 43 but does not disclose further comprising sense circuitry coupled with the bitlines, and wherein the sense circuitry is configured to use only a signal conducted via another of the bitlines to indicate the memory state of another of the memory cells which is coupled with the another bitline.
Roehr discloses sense amp 30 Fig 3 configured to use only a signal conducted via another of the bitlines to indicate the memory state of another of the memory cells which is coupled with the another bitline by using select transistors 24-27 Fig 3 for the purpose of reading the BLs.
Since Gruning and Roehr are both from the same field of endeavor (CBRAM), the purpose disclosed by Roehr would have been recognized in the pertinent art of Gruning.


Claim 49. Gruning discloses a memory system comprising: a plurality of memory cells individually configured to be programmed to different memory states (plurality of Cells, Gruning Fig 2); a common conductor coupled with the memory cells (PL); a plurality of electrodes coupled with the memory cells at locations of the memory cells which are opposite to the common conductor (CCs); a plurality of bitlines coupled with respective ones of the electrodes of the memory cells (BLs); but does not disclose sense circuitry coupled with the bitlines, and wherein the sense circuitry is configured to use only a signal conducted via one of the bitlines to indicate the memory state of one of the memory cells which is coupled with the one bitline.
Roehr discloses sense amp 30 Fig 3 configured to use only a signal conducted via one of the bitlines to indicate the memory state of one of the memory cells which is coupled with the one bitline by using select transistors 24-27 Fig 3 for the purpose of reading the BLs.
Since Gruning and Roehr are both from the same field of endeavor (CBRAM), the purpose disclosed by Roehr would have been recognized in the pertinent art of Gruning.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the sensing circuit taught by Roehr with the memory taught by Gruning for the purposes of reading the BLs.



Claim 51. The memory system of claim 49 wherein the signal conducted via the one bitline (one of BLs Roehr Fig 3) is the only signal conducted via the bitlines which is used by the sense circuitry (comprising 24-27 and 30) to determine the memory state of the one memory cell (one of cells of cell0-cell3).

Claim 52. The memory system of claim 49 further comprising a plurality of switching devices individually configured to selectively couple a respective one of the bitlines with the common conductor (24-27 Roehr Fig 3).

Claim 53. The memory system of claim 49 wherein the memory cells are individually configured to have a plurality of different electrical resistances corresponding to the different memory states of the individual memory cell (resistances corresponding to logic 0 and logic 1).

Claim 54. The memory system of claim 49 wherein the access circuitry comprises a plurality of first switching devices (comprising left Ts of memory cells Gruning Fig 2) coupled between respective ones of the bitlines (BLs) and the electrodes (CCs), and a plurality of second switching devices (comprising left and right Ts of 

Claim 55. The memory system of claim 49 wherein one of the bitlines (top BL Gruning Fig 2) provides a program signal to a respective one of the memory cells (left cell) to change the memory state of the one memory cell while the bitlines which are immediately adjacent to the one bitline are coupled with the common conductor (Adjacent BLs couple with PL as seen in Fig 2).

Claim 56. The memory system of claim 49 further comprising driver circuitry (circuitry coupled to BL) configured to generate and apply a plurality of different program signals to one of the bitlines (Top BL) to change the programming of one of the memory cells (left cell) which is coupled with the one bitline (top BL) from a first memory state to a second memory state (from a logic 0 to a logic 1).

Claim 59. The memory system of claim 49 wherein the common conductor is permanently electrically coupled with the memory cells (PL is permanently electrically coupled with the memory cells as seen in Gruning Fig 2).


Response to Arguments

Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
With respect to claim 43, applicant argues that the left transistor and right transistor are not part of a single memory. The claim language reads “wherein the memory cells individually comprise a memory element between a first electrode (CC of left transistor of top left memory cell, Gruning Fig 2) and a second electrode (CC of right transistor of top left memory cell Fig 2)”. The memory cell individually comprises a transistor memory element as seen in Fig 2. That element that is part of an individual memory cell is between the two electrodes. When interpreted as broad as possible the claim language is not limiting the second electrode to be part of the single memory cell. Furthermore examiner would like to point out the similarities between the memory cell arrays of applicants Fig 5 and Gruning Fig 2. Applicant argues the resistor R is not between the electrodes however resistor R was not the memory element used in rejecting the claim 43. Applicant further argues that the electrodes are not electrically coupled with one another.  The claim recites “access circuitry (comprising left and right Ts of top left memory cell Fig 2) configured to selectively couple the bitlines (BLs) with the second electrodes of respective ones of the memory cells (CC of right transistor of top left memory cell Fig 2) and to selectively couple the bitlines (BLs) with the first electrodes of the memory cells (CC of left transistor of top left memory cell Fig 2).” It is noted that “configured to” is functional language. The access circuitry is configured to 
With respect to claim 49 applicant argues selectively couple the bitline with the common conductor. The claim recites “a common conductor coupled with the memory cells (PL); a plurality of electrodes coupled with the memory cells at locations of the memory cells which are opposite to the common conductor (CCs); a plurality of bitlines coupled with respective ones of the electrodes of the memory cells (BLs);” The access circuitry configured to (functional language) selectively couple the bitlines comprises the transistors explained above, as well as in independent claim 54, and Gruning Fig 2.
Newly added claims 57-58 are addressed in the 102 above.
Newly added claim 59 is addressed in the 103 above.
Arguments are therefore moot and not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LAPPAS/
Primary Examiner, Art Unit 2827